This court certified to the Supreme Court the following question: "Under the Georgia Acts of 1943, p. 538, § 1, as codified in the 1933 Code Supp., § 74-204, does a bastard minor child or children, suing *Page 584 
by next friend, have the legal right to recover for the tortious death of the father?" The Supreme Court answered the question in the negative (205 Ga. 415. 54 S.E. 267). By virtue of the decision of the Supreme Court in its answer to the certified question, this case is affirmed on the main bill of exceptions and the cross-bill of exceptions is dismissed.
Judgment affirmed on the main bill of exceptions. Cross-bill of exceptions dismissed. MacIntyre, P. J., and Townsend, J., concur.
                         DECIDED JULY 11, 1949.